                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,

        v.                                           Case No.: 19-03137-01-CR-S-SRB

 LAVELL E. HALE,

                              Defendant.



             MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



       COMES NOW, the United States of America, by the undersigned Assistant United States

Attorney for the Western District of Missouri, and respectfully requests a Writ of Habeas Corpus

Ad Prosequendum.

       Defendant, Lavell E. Hale (Jacket # 2956409), is currently incarcerated at:      Greene

County Detention Center, 1000 N. Boonville Ave., Springfield, Missouri, 65802.



                                                   Respectfully submitted,

                                                   Timothy A. Garrison
                                                   United States Attorney


                                            By:    /s/ Josephine L. Stockard
                                                   JOSEPHINE L. STOCKARD
                                                   Assistant United States Attorney
                                                   901 St. Louis Street, Suite 500
                                                   Springfield, Missouri 65806-2511
                                                   (417) 831-4406




             Case 6:19-cr-03137-SRB Document 6 Filed 10/04/19 Page 1 of 1
